Citation Nr: 1127715	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  03-24 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from July 1942 to September 1944. 

The Veteran's claim for service connection for a neuropsychiatric disorder was denied by the Board of Veterans' Appeals (Board) in May 1960 because the Board found that a preservice neurosis (variously diagnosed as an anxiety state and anxiety reaction) clearly existed prior to service and was not aggravated by service, and that mental deficiency was a developmental or constitutional defect that was not considered a disability for compensation purposes.

After the RO notified the Veteran in September 2001 that reopening of his claim for service connection for a psychiatric disorder was denied because he had not submitted new and material evidence as requested, in August 2002 the Veteran filed a new claim seeking entitlement to service connection for PTSD.  See Boggs v. Peake, 520 F.3d 1130, 1337 (Fed. Cir. 2008) (Where there is a final agency decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for agency consideration, the second diagnosis must be considered to relate to a separate and distinct claim).  See also Ephraim v. Brown, 82 F.3d 399, 401-401 (Fed. Cir. 1996).  The Board notes that in this claim, and in an attached statement from a counselor and psychotherapist, it was reported for the first time that the Veteran had been abused during active service.  

However, a claim is not limited merely to the diagnosis that a Veteran alleges but for the disability it creates, whatever the cause, i.e., diagnosis.  A claim is not limited only to a particular diagnosis; rather, the disability claimed must reasonably be construed in light of the claimant's description of the claim, the symptoms described, and information submitted in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 - 6 (2009) (holding that a claim for PTSD was a claim for any acquired psychiatric disorder and that multiple diagnoses may represent subjective differences of opinion as to the nature of one condition, no necessarily multiple separate conditions).  "[I]it is now clear that Clemons did not create new law; rather, that case reiterated long-established principles pertaining to the Secretary's development of a claim for VA benefits, including the duty to liberally read filings by claimants.  Thompson v. Shinseki, ---Vet.App. ----, ----, No. 09-1026, slip op. at 3-5 (Nov. 19, 2010)."   Harris v. Shinseki, No. 07-3374E, slip op. at 2 (U.S. Vet. App. Dec. 3, 2010) (The Board "erred by denying the claim for [] PTSD without considering whether [the appellant's] claim reasonably encompassed another acquired psychiatric condition."); see also Weaver v. Shinseki, No. 07-12272(E), slip op. at 2 (U.S. Vet. App. Dec. 3, 2010).  

This appeal comes before the Board from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied the Veteran's claim of service connection for PTSD.  

In April 2005, the Veteran testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Jackson, Mississippi.  A transcript of that proceeding is of record.  

The Board remanded this matter in August 2005 for further development.  

In a December 2006 decision, the Board denied the Veteran's claim for PTSD, and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court). In a June 2008 Order, the Court vacated the December 2006 Board decision, and remanded the case to the Board.  In January 2009, the Board remanded the Veteran's claim for further development consistent with the 2008 Court Order.  

The case was again remanded in September 2010 for additional development, i.e., for a search of morning reports.  The case has now been returned for appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran served during a period of war but did not serve overseas and did not participate in combat; there is no allegation or evidence of a stressor based on fear of hostile military or terrorist activity; and PTSD was not diagnosed during service. 

2.  There is no corroboration of an inservice stressor based on a personal assault and greater weight of the evidence demonstrates that the Veteran does not have PTSD. 

3.  The Veteran was afforded a neuropsychiatric consultation during service and he now has a chronic acquired psychiatric disorder, a chronic anxiety reaction, which is reasonably shown to be of service origin.  


CONCLUSIONS OF LAW

1.  A chronic anxiety reaction is of service origin.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

2.  PTSD was not incurred in or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 


Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VCAA notice is intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication); see also Prickett, 20 Vet. App. at 377-78.

In this case, the Board's December 2006 decision stated that VA had satisfied its duty to notify by means of October 2002, July 2003, and December 2005 RO letters to the Veteran, which together informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  The Veteran was also asked to submit to the RO any relevant evidence and/or information in his possession.  It was further noted in the December 2006 Board decision that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded, citing Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), and that such notice was provided to the Veteran in an April 2006 RO letter.  

On appeal, in June 2008 the Court found that the December 2005 RO letter had not informed the Veteran that any of his records were missing or that he could submit alternative evidence and, so, "the Board's determination that VA complied with its heightened duty to assist by issuing the December 2005 letter lacks a plausible basis in the record as a whole and is therefore clearly erroneous."  Continuing, the Court noted that the August 2005 Board remand had informed the Veteran that his records had been destroyed and informed him of the different types of evidence he could submit to substantiate his claim.  The Courts stated that, nevertheless, more was required for the Board's error not to be prejudicial.  Specifically, the Court stated that VA's duty included assisting the Veteran in obtaining the alternative evidence that had been noted in the August 2005 Board remand.  Listing as an example, the Court stated that VA could have asked the Veteran to provide buddy statement to support the claim or could have attempted to verify the appellant's allegations though official unit histories.  

Additionally, VA had argued on appeal that the Veteran had admitted that he had not told anyone of his alleged assault for more than 60 years, and the Court noted that the military personnel records may not contain evidence of his personal assault and that "the appellant's personnel records are gone.  They were lost in a fire.  That is undisputed."  However, this created a heightened duty to assist the Veteran in obtaining alternative evidence; further warning the Board not to draw any conclusion based on the on the absence of inservice evidence when not all of the service records were available.  See generally Russo v. Brown, 9 Vet. App. 46, 51 (1996); Washington v. Nicholson, 19 Vet. App. 362, 370 (2005); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992) (all cited by the Court).  

The Court then proceeded to instruct the Board to "remand the matter to the RO with directions to assist the appellant in obtaining, in lieu of his destroyed personnel records, alternative evidence necessary to substantiate his claim and further noted the applicability of 38 C.F.R. § 3.304(f)(3) (subsequently revised to 38 C.F.R. § 3.304(f)(5)) which provides specific examples of evidence that could substantiate a claim based on alleged inservice personal assault and which also provides that such a claim will not be denied without first advising the Veteran that evidence from sources other than service records or evidence of behavior changes could constitute credible supporting evidence of the stressor and allowing the Veteran the opportunity to furnish this type of evidence.  

Thus, The Board remanded the case to the RO in January 2009 noting, with citation to M21-1 MR, III.iii.2.E27, that examples of potentially supporting evidence include, but was not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Also, evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources and that examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  That remand then also quoted the examples of the types of evidence which might be supporting evidence that were part of a non-inclusive list in current 38 C.F.R. § 3.04(f)(5).  

The case was remanded to the RO to sent corrective notice that such evidence could constitute credible supporting evidence of his stressor and that he could obtain such evidence or advise VA of the potential sources of such evidence, and VA would assist in attempting to obtain such evidence.  

Thus, the Board remanded the case with instructions to the RO to provide the Veteran with the required information, as to alternative sources of evidence for stressor verification purposes, and to attempt to obtain any unit records that might verify the claimed stressor if the Veteran provided sufficient information.  If additional pertinent evidence was obtained the RO was to determine whether a new medical examination or opinion should be obtained.  

Thereafter, later in January 2009, the RO sent the Veteran a letter erroneously informing the Veteran that new and material evidence was need to reopen his claim following the "final" RO decision in February 2003.  In fact, it was this rating decision which is appealed in this case and, so, no new and material evidence is required.  The letter informed him that his service medical records and personnel records had been destroyed and that assistance from the Veteran was required to obtain other forms of evidence.  The types of evidence listed in the January 2009 Board remand, and the current 38 C.F.R. § 3.304(f)(5), were described.  He was provided with VA Form 21-4138, Statement in Support of Claim, to add any other supporting evidence which might help his claim.  

In March 2009 the Veteran returned his copy of the January 2009 letter and the VA Form 21-4138, Statement in Support of Claim which contained notations of a religious nature but made no reference to any past, current or potential evidence which might support his claim.  Then, in an April 2010 Supplemental Statement of the Case (SSOC) the RO determined that the Veteran's response did not provide any additional information on which to initiate any supplemental development.  

Thereafter, the Board remanded the case in September 2010 noting that "[t]he record now establishes that the Veteran has been unable to furnish any of the alternative types of evidence that may constitute credible supporting evidence of his alleged in-service personal assault."  It was noted that in conjunction with VA claims filed prior to the 1973 fire the Adjunct General Office (A.G.O.) had furnish available records in 1945 and 1948 and that a service record indicated the unit to which the Veteran was assigned, as well as records indicating he was provided a neuropsychiatric examination during hospitalization in August  and September 1942.  Morning report might contain information as to changes in duty status, e.g., transfers or promotions, or both, so that these records should be obtained or there had to be a response that a search for such records was negative.  However, it was noted that there had not been an attempt "to reconstruct the Veteran's service personnel records by requesting that a search be made of the Morning Reports."  The case was remanded for that purpose.  

In response, the RO wrote the Veteran in October 2010 informing him that Morning Reports from September to December 1942 had been requested from the National Personnel Records Center (NPRC).  However, the NPRC responded stating that the complete information as to the Veteran's unit was required, and in January 2011 the RO wrote to the Veteran requesting that information, specifically his Battalion number from September to December 1942 when in Training Company 32, 2nd Training Regiment.  There was no response from the Veteran. 

In April 2011 the RO made a Formal Finding of lack of information required to corroborate stressors associated with the Veteran's PTSD claim.  It was noted that the RO contacted the NPRC in October 2011 and the April 2011 NPRC response included clinical psychiatric, medical and dental records but the response did not provide copies of morning reports.  In the April 2011 SSOC the RO noted that NPRC had reported that all available records had been sent and, so, additional attempts to obtain records would be futile.  

Additionally, the Board observes that the Veteran was furnished copies of the available service treatment records (STRs) in February 1991 and January 1997, and since then he had continued to resubmit many duplicate copies of these records.  He was also provided a VA psychiatric examination in May 2006.  

With respect to the statement of a private counselor/psychotherapist that the Veteran had paper work from a Red Cross Hospital in Germany which was proof that he had been seen at that facility for psychiatric illness, which the Red Cross had labeled as service connected, the fact that the Veteran never served overseas is undisputed.  Accordingly, either the counselor/psychotherapist was mistaken as to this history, or, if accurate, this history is no more than a fabrication.  Since the Veteran never served overseas, there is virtually no possibility that any such records might exist and, thus, there has been no attempt to obtain them.  

Lastly, the Veteran has not responded to requests for any additional evidence, or information as to the existence of evidence, which might help substantiate his claim for service connection for PTSD, i.e., identifying any evidentiary sources of the types described above.  In this regard, the Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   

In light of the foregoing, the Board finds that, to the extent possible, there has been substantial compliance with the remand instructions of the Court and the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Based on the foregoing, the Board finds that VA has provided the Veteran with all required notice and has taken all required steps to assist him in developing and substantiating his claim.  

Background

The available service records do not show that the Veteran served overseas during his World War II service.  The available STRs show that the Veteran was found to be psychiatrically sound at service entry, but that during service, he was diagnosed as being mentally deficient.  

During inservice hospitalization in August and September 1942 the Veteran had a variety of physical complaints, including complaints relative to his chest and heart, dizziness, difficulty breathing or shortness of breath, headaches, and bizarre sensation within his head for which no physical cause was found.  During this hospitalization he was provide a neuropsychiatric evaluation.  The pertinent discharge diagnosis was mental deficiency.  

Because of this reported mental deficiency, there was a recommendation that the Veteran's duties during military service be limited.  

Mental deficiency was again reflected on the report of the examination for service discharge and it was noted that such mental deficiency had existed prior to military service and had not been aggravated during active service.  

In July 1958 a private physician, Dr. E. F. W., reported that he had treated the Veteran for the past month.  His symptoms included loss of appetite, weight loss, pain around his heart, and nervousness.  An examination revealed mild emaciation and marked apprehensiveness.  

During VA hospitalization from November 1958 to January 1959 the Veteran complained of precordial chest pain and dyspnea.  His memory was poor.  He reported that he had been previously hospitalized, in September and October 1958, and had been told that he had a "light heart attack" and "strained nerves."  Early congestive heart failure and an anxiety reaction were to be ruled out.  Subsequently, he did not show evidence of congestive heart failure.  The final discharge diagnosis was chronic anxiety state.  It was noted that he demonstrated evidence of chronic anxiety with multiple nondescript vague pains and other complaints.  He described himself as being very nervous. He was given supportive psychotherapy.  

In a September 1961 statement a private physician, Dr. E. L. W., reported that the Veteran had a nervous disorder.  

On VA general medical examination in 1964 it was noted that the Veteran "appeared to have a mild anxiety."  

On VA general medical examination in 1969 the Veteran had a variety of physical complaints, including pain in his chest and abdomen, weakness, weight loss, heart flutter, choking, and sensations of fullness in his neck and a sensation of intoxication.  After a neurologic evaluation as part of the general medical examination, the diagnoses included "anxiety reaction - not found."  

However, on VA special neuropsychiatric examination in June 1970, in conjunction with a general medical examination, the Veteran complained of having pains around his heart.  He also complained of an aching in his arms and dizziness.  He was nervous and restless.  The diagnosis was a moderate anxiety reaction.  

In an August 1978 sworn statement the Veteran reported that he had not been afflicted with his current nervous condition prior to service but it had been with him since his service discharge.  

In August 2002 the Veteran wrote that during military service while he and others were exercising he had reportedly been too slow and, so, he was taken to a room and verbally abused; and at that time officers had threatened his life.  He had then frequently visited doctors in order to stay away from the officers that had threatened him.  As a result of this he was depressed and he had fears and nightmares.  

An August 2002 letter from the Veteran's treating counselor/psychotherapist reflects a diagnosis of PTSD and states that the PTSD was related to the Veteran's military service.  The Veteran had related that he was verbally abused by Caucasian officers during service and was told that if he reported such abuse, he and his family would be harmed.  Thus, he had begun to complain frequently in order to go to sick call to be safe from those that had threatened him.  She believed the history which the Veteran related.  Over the years he had had numerous physiological symptoms, many of them psychosomatic, and directly attributable to his memories of being threatened by Caucasian men during service.  More recently, mental and physical stresses, including nightmares, had returned due to the Veteran's realization that his teenage grandchildren might enter military service and suffer the way he had.  He had had continuing depression because of the inservice incidents.  The diagnosis was PTSD.  He matched all the classic symptoms of PTSD, especially with the return of the physiological symptoms triggered by a threat which had caused his recent depression and intensified his nightmares.  It was reported that the Veteran had been sent to a Red Cross hospital in Germany prior to his discharge, and that his illness was labeled by the Red Cross as service connected.  Reportedly, the Veteran had the paper work from the Red Cross Hospital visit stating such as proof.  

In October 2002 the Veteran reported that he was being treated for bad nightmares due to beatings he received "while in the Army in Germany".  

A private physician, Dr. J. H., reported in October 2002 that he had treated the Veteran since 1995.  The Veteran had insomnia and chronic anxiety.  That physician reported in July 2003 that he was treating the Veteran for mental anxiety.  

At a May 2004 hearing before a Decision Review Officer the Veteran's representative conceded that the Veteran did not have any combat related medals.  Page 1 of the transcript of that hearing.  On one occasion during service he had frozen on a firing range when live ammunition was being used and he had had to crawl below it.  He had frozen during the practice and had then been taken to a room and some men had hollered at him and had said something about the Veteran's heart.  He had had anxiety since then and now even had nightmares.  Pages 2 and 3.  He had been raised in the country.  Page 5.  He had difficulty describing the kinds of problems he had with his nerves during service but he had been taking "nervous pills" since he had been out of military service.  He had been brought up in Mississippi but had been suddenly thrust into the regimented Army life.  Pages 14 and 15.  

At the April 2005 travel Board hearing the Veteran testified that during a live-fire exercise in basic training he had frozen.  During his time in the military he had served in Alabama and Florida, as well as Wyoming but had not been outside of the United States.  He had been a farm laborer prior to service and his experiences during service were different and traumatic.  The Veteran's representative pointed out that during service the Veteran had complained of having a morbid sensation in his head.  

On VA psychiatric examination in May 2006 the VA examiner reviewed the claim folder prior to the examination, including the August 2002 assessment by the Veteran's psychotherapist.  The VA examiner noted that the Veteran was unable to answer questions specifically about the incidents reported in the August 2002 letter from a private counselor/psychotherapist.  The examiner furthermore indicated that it was not possible to obtain any additional information from the Veteran or the claims folder about the incidents described in the August 2002 letter, and that it was not possible to rule in or rule out whether or not the Veteran had PTSD or any other mental disorder due to his severe cognitive impairments.  The diagnosis was a cognitive disorder, not otherwise specified.  The examiner also noted that there was no documented history of mental health treatment from 1945 to 2004, and that the Veteran had been diagnosed with anxiety reaction in 1959, but that the examiner was unable to relate this diagnosis to events during military service without resorting to mere speculation.  


Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) competent evidence of a nexus between the two.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Congenital or developmental defects, such as personality disorders, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

38 C.F.R. § 3.304(f) provides that: 

Service connection for [PTSD] requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of posttraumatic stress disorder diagnosed during service or based on specified in-service stressors:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
(2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 
(4) If the evidence establishes that the veteran was a prisoner-of-war under the provisions of Sec. 3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

The Veteran's STRs and service personnel records are incomplete.  As to this, when such records are missing or are incomplete, the absence of medical corroboration may not be equated as 'negative" evidence.  Nowhere do VA regulations provide that a veteran must establish service connection through medical records alone.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) and Earle v. Brown, 6 Vet. App. 558, 561 (1994).  "[D]eterminations of service connection, generally, are to be evaluated in light of all evidence of record, and not based solely upon an evaluation of medical or official military records."  Earle v. Brown, 6 Vet. App. 558, 561 (1994). 

Psychiatric Disorder Other Than PTSD

Initially the Board notes that the 2006 VA examiner indicated that there was no documented history of mental health treatment from 1945 to 2004, but that the Veteran had been diagnosed with anxiety reaction in 1959.  This apparently played a large part in the examiners opinion that the examiner was unable to relate this diagnosis in 1959 to events during military service without resorting to mere speculation.  However, the Veteran not only received treatment in 2002, from a counselor/psychotherapist, but there is evidence that he was treated as early as 1958 for nervousness and even hospitalized for a chronic anxiety state in 1958 and since then there have been repeated diagnoses of an anxiety type of psychiatric disorder.  Accordingly, the evidence demonstrates that the Veteran currently has an acquired psychiatric disorder.  

With respect to inservice disability, mental deficiency is a disorder for which service connection is not warranted.  See 38 C.F.R. § 3.303(c).  Nevertheless, the Board notes that it is not clear on what basis the inservice diagnosis of mental deficient was made.  Moreover, it must be stressed that there has never been a postservice diagnosis of mental deficiency.  Even assuming, without conceding, that the Veteran had little formal education given his background of being raised in a rural farming community and entering military service at a young age, this would not be a sufficient basis for concluding that there was a foundation for a diagnosis of mental deficiency.  

The available STRs are similar to the clinical records after military service in that they reflect a variety of physical complaints which have no organic basis.  Indeed, the similarity of these symptoms is sufficient to conclude that the postservice non-physiologic complaints were essentially a continuation of the non-physiologic complaints which the Veteran related during his military service.  In fact, his pattern of non-physiologic complaints was noted as early as when the Veteran was first hospitalized for psychiatric disability in 1958.  

Since this pattern of non-physiologic complaints first began during active service, at least at a time when he was provided a neuropsychiatric examination during service on the very basis of his non-physiologic complaints, the Board finds that with the favorable resolution of doubt in the Veteran's favor that current chronic anxiety disorder was first manifested during active service, by numerous non-physiologic complaints, and has continued unabated since that time.  

This is consistent with the opinion of the 2002 psychotherapist that the Veteran had had psychosomatic complaints relative to his military service and numerous non-physiologic complaints during service.  In this regard, the 2006 VA examiner opined that he could not relate the diagnosis in 1959 to events during military service without resorting to mere speculation.  However, the examiner did not explain why an opinion as to this matter would require a resort to speculation and did not indicate what information would be needed before being able render an informed opinion.  A bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Accordingly, the 2006 VA medical opinion can be given no greater probative value than the 2002 psychotherapist's opinion that the Veteran's current psychiatric disorder is of service origin (although the Board will separately address the 2002 psychotherapist's opinion as to PTSD).  

In view of the foregoing, and as noted with the favorable resolution of reasonable doubt, service connection for a chronic anxiety reaction is warranted.  

PTSD

The Veteran argues that the in-service complaints and findings were the physical manifestations of the verbal and physical abuse he suffered during service.  He also essentially maintains that the decline in his performance, and the diagnosis of psychiatric disability, i.e., mental deficiency, during service, which was not noted at service entry, constitutes evidence that corroborates the occurrence of his reported in-service stressors.  

As noted, there must be corroboration of the Veteran's alleged inservice stressors.  While the 2002 psychotherapist's opinion that the Veteran had PTSD was based on her belief that what the Veteran had related to her was true, the belief of the psychotherapist does not constitute corroborating evidence.  See generally 38 C.F.R. § 3.304(f)(3) (stating when a stressor is related to fear of hostile military or terrorist activity, if a qualified medical professional's opinion is that a stessor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor, a Veteran's lay testimony may establish the occurrence of inservice stressor(s) if consistent with the places, types, and circumstances of service).  This is particularly true since she assumed the existence of other records (from the Red Cross) which would verify the putative stressor.  Moreover, the Veteran's own statement of having received beatings while stationed in Germany are patently not true since, as he admitted at the Board hearing, he was never stationed overseas.  

There is otherwise no corroborating evidence of any kind supporting the Veteran's allegations of an inservice stressor consisting of verbal abuse.  With respect to the allegation, and statement of the 2002 psychotherapist, that the Veteran's physical complaints during service were the result of verbal abuse during service, nothing has been offered which indicates that PTSD is a disorder which is manifested by non-physiologic or psychosomatic complaints.  Unfortunately, the Veteran's inability to provide information relative to his putative stressor(s) to the 2006 VA examiner all but preclude the possibility of finding that he now has PTSD.  


This being the case, the claim for service connection for PTSD must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.)  


ORDER

Service connection for a chronic anxiety reaction is granted.  

Service connection for PTSD is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


